


Exhibit 10(q)


AMENDMENT
TO THE
EFH SALARY DEFERRAL PROGRAM




WHEREAS, Energy Future Holdings Corp. (the "Company") sponsors and maintains the
EFH Salary Deferral Program, as amended and restated as of January 1, 2010, and
as amended
thereafter ("Plan"); and


WHEREAS, in accordance with the provisions of Section 14.1 of the Plan, the
Company
desires to amend the Plan to designate the members of the committee that
administers the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.Section 2.1 (i) of the Plan is hereby amended in its entirety to read as
follows:


"(i)     "Committee" shall mean the Non-Qualified Plan Committee of the
Company, whose members shall be comprised of the individuals serving in the
following positions (or such other equivalent positions as determined by the
Corporate Secretary of EFH):


Senior Vice President, Chief Information Officer
Executive Vice President, Human Resources
Senior Vice President, Treasurer"


2.     Unless otherwise defined herein each of the capitalized terms used herein
shall
have the meaning given it in the Plan.


3.     Except as amended hereby, the Plan remains unchanged and in full force
and
effect in accordance with its terms.


EXECUTED as of 6/17, 2011.






ENERGY FUTURE HOLDINGS CORP.


By:      /s/ Richard J. Landy
Name:    Richard J. Landy
Title:     EVP, HR








